DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement between , as set forth in the Office action mailed on 6/15/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/15/22 is withdrawn.  Claims 9-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1-20, each instance of “CDC” should be clarified as to what is being claimed.  On line 14, “the foam element” and “the analytes” lack clear antecedent basis of claim 1.  On lines 3-4 of claim 4, “the chemical analytes” lack clear antecedent basis.  In claim 8, on lines 1-2, “the element cartridge” and on lines 3-4, “the foam element” and “the CDC foam element” lack clear antecedent basis.  In claim 9, on line 15, “the analyte sample” lack clear antecedent basis.  In claim 11, on lines 1-2, “a linear actuator” and In claim 13, “fans/blowers” appear to be doubly claimed.  In claim 12, on line 4, “the chemical analytes” lack clear antecedent basis.  In claim 14, on line 3, “the concentrator” lack antecedent basis.  In claim 15, on line 15, “the foam element” lack clear antecedent basis.  On lines 18-20, “the chemical analyzer inlet” , “the foam element” and “the sample delivery line” lack clear antecedent basis.  In claim 16, “a high temperature insulator” appears repetitive of claim 15. Also, on lines 3-4, “the CDC foam element” and “the CDC” lack clear antecedent basis. In claim 17, “the CDC foam” lack clear antecedent basis.  In claim 18, “the element cartridge” on line 2, “the foam element” on line 4 and “the CDC foam element” on line 5 lack clear antecedent basis.  Further, are the insulators of line 4 in addition to those of claim 15?  
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indicated allowability of the claims is that the prior art fails to teach or suggest a chemical pre-concentrator comprising a housing to hold an array of chemical pre-concentrator element cartridges… a top cover and a bottom of the housing being configured to move using a sliding caliper mechanism, by way of linear actuator along with each cartridge comprising a CDC foam element, dielectric/thermal insulators, electrodes and an elastomer seal wherein the top and the bottom covers slide to open the chemical concentrator… .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861